Title: From George Washington to Lieutenant Colonel Benjamin Tupper, 25 June 1776
From: Washington, George
To: Tupper, Benjamin



Sir
New York June 25th 1776.

I this morning Received Information that One or more Boats have pass’d thro: the Narrows in defiance of the fire from the Rifle Men, who had no Boats to pursue them, this passage I had reason to suppose was properly guarded by the Whale Boats under your Command—and am not a little surprized on hearing the Contrary—I do expect you will for the future have them rowing across the Narrows from Dusk of the Evening to day light in the morning, giveing Orders to each Boat to keep the strictest look out, as there is no doubt our Inveterate Enemies who have had a hand in the late horrid Plot will try every

method in their power to escape from the hands of Justice. I am sir. Yours &c.

G.W.

